51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald J. STRABLE, Plaintiff-Appellant,v.James E. BRYANT, Jr.;  Piedmont Rural Telephone Cooperative,Incorporated, Defendants-Appellees.Donald J. STRABLE, Plaintiff-Appellant,v.James E. BRYANT, Jr.;  Piedmont Rural Telephone Cooperative,Incorporated, Defendants-Appellees.
Nos. 94-2068, 95-1188.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 29, 1995.

Donald J. Strable, Appellant Pro Se.  John Michael Turner, Culbertson, Whitesides & Turner, Laurens, SC, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
In No. 94-2068, Appellant seeks to appeal the district court's order affirming the magistrate judge's recommendation to deny his motion to proceed in forma pauperis in the district court.  In No. 95-1188, Appellant seeks to appeal the district court's order denying his motion for leave to proceed on appeal in forma pauperis.  Our review of the record and the district court's orders discloses that these appeals are without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals on the reasoning of the district court.  Strable v. Bryant, No. CA-94-1573-6-3AK (D.S.C. July 29, 1994 and Jan. 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.